Case: 22-50394     Document: 00516551817         Page: 1     Date Filed: 11/21/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit


                                  No. 22-50394
                                                                            FILED
                                                                    November 21, 2022
                                Summary Calendar
                                                                       Lyle W. Cayce
                                                                            Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Samuel Beltran-Castillo,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 4:21-CR-1063-1


   Before Wiener, Elrod, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Samuel Beltran-Castillo appeals his conviction and sentence for illegal
   reentry into the United States under 8 U.S.C. § 1326(a) and (b)(2). For the
   first time on appeal, Beltran-Castillo contends that the recidivism
   enhancement in § 1326(b) is unconstitutional because it permits a sentence


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-50394      Document: 00516551817          Page: 2   Date Filed: 11/21/2022




                                    No. 22-50394


   above the otherwise-applicable statutory maximum established by § 1326(a),
   based on facts that are neither alleged in the indictment nor found by a jury
   beyond a reasonable doubt.       While Beltran-Castillo acknowledges this
   argument is foreclosed by Almendarez-Torres v. United States, 523 U.S. 224
   (1998), he nevertheless seeks to preserve it for possible Supreme Court
   review. In addition, Beltran-Castillo has filed an unopposed motion for
   summary disposition.
          This court has held that subsequent Supreme Court decisions such as
   Alleyne v. United States, 570 U.S. 99 (2013), and Apprendi v. New Jersey, 530
   U.S. 466 (2000), did not overrule Almendarez-Torres. See United States v.
   Pervis, 937 F.3d 546, 553-54 (5th Cir. 2019). Thus, Beltran-Castillo is correct
   that his argument is foreclosed, and summary disposition is appropriate. See
   Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).
          Beltran-Castillo’s motion is GRANTED, and the district court’s
   judgment is AFFIRMED.




                                         2